
	

115 S274 PCS: To nullify the effect of the recent executive order that temporarily restricted individuals from certain countries from entering the United States.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 7115th CONGRESS1st Session
		S. 274
		IN THE SENATE OF THE UNITED STATES
		
			February 1, 2017
			Mrs. Feinstein (for herself, Mr. Schumer, Mr. Durbin, Ms. Klobuchar, Mr. Blumenthal, Mr. Wyden, Ms. Cantwell, Mr. Udall, Mr. Van Hollen, Mr. Murphy, Mrs. Gillibrand, Mr. Merkley, Mr. Carper, Mr. Sanders, Mr. Markey, Ms. Baldwin, Mr. Cardin, Mr. Heinrich, Ms. Hassan, Mr. Brown, Ms. Stabenow, Ms. Cortez Masto, Mr. Kaine, Ms. Harris, Mr. Leahy, Mr. Peters, Mr. Coons, Mr. Menendez, Mrs. Murray, Mr. Booker, Mr. Whitehouse, Mr. Franken, Ms. Hirono, Ms. Warren, Mr. King, Mr. Casey, Mr. Warner, Mr. Reed, Mr. Schatz, Mrs. Shaheen, Ms. Duckworth, and Mr. Bennet) introduced the following bill; which was read the first time
		
		February 2, 2017Read the second time and placed on the calendarA BILL
		To nullify the effect of the recent executive order that temporarily restricted individuals from
			 certain countries from entering the United States.
	
	
 1.RescissionThe provisions of Executive Order 13769 (82 Fed. Reg. 8977; January 27, 2017), entitled Protecting the Nation from Foreign Terrorist Entry into the United States, are rescinded and shall not have any legal effect. 2.Effective dateThis Act shall take effect as if enacted on January 27, 2017.February 2, 2017Read the second time and placed on the calendar